             Case 19-11292-JTD       Doc 1112-4      Filed 01/16/20     Page 1 of 2




                                          EXHIBIT H

                        ILT Trustee, ILT Claims Arbiter and ILT Board

ILT Trustee:

William Henrich – William Henrich is a co-chairman of Getzler Henrich & Associates, a
bankruptcy and restructuring consulting firm. Prior to joining Getzler Henrich, Mr. Henrich was
managing director and founder of the New York practice of a prominent middle-market
corporate restructuring firm. He also served in Arthur Andersen’s corporate recovery services
group. In 1982, Mr. Henrich started Andersen’s New York bankruptcy and restructuring practice
and was a member of the core Partner group responsible for establishing policy and directing the
practice nationwide. Mr. Henrich is a certified public accountant. He holds a master’s degree in
business administration from Harvard Business School and a bachelor’s degree from Baruch
College, City University of New York. Additional information about Mr. Henrich may be found
at https://getzlerhenrich.com/people/william-henrich/.

ILT Claims Arbiter:

Kenneth Feinberg

ILT Board:

1.     Michael J. Angelides - Mike Angelides is managing shareholder of Simmons Hanly
       Conroy, overseeing the firm’s asbestos, pharmaceutical, environmental, personal injury
       and other mass tort and class action practices. Mr. Angelides has been instrumental in
       the growth of the firm’s pharmaceutical injury and complex litigation practices. Firm
       attorneys have been appointed to leadership in numerous multidistrict litigations,
       including Prescription Opiates, Vioxx, Toyota Unintended Accelleration, BP Deepwater
       Horizon Oil Spill, DePuy Pinnacle and the Volkswagen Emission Scandal. Further
       information about Mr. Angelides may be found at https://www.simmonsfirm.com/about-
       us/our-attorneys/profiles/michael-j-angelides/.

2.     Carol Hunt - Carol Hunt has worked as an Assistant Attorney General in the Health Care
       Bureau of the New York State Office of the Attorney General since 2003. Prior to that,
       Ms. Hunt was an Assistant Attorney General for the State of Maryland in the Consumer
       Protection Division. From 1993 to 2000, Ms. Hunt worked in private practice in
       Baltimore, Maryland, where she practiced primarily in plaintiff-side litigation.

3.     Brian Edmunds - Brian Edmunds is an assistant attorney general at the Office of the
       Attorney General of Maryland, where he leads opioids investigations, litigation, and
       policy matters. He has previously worked as a trial and appellate lawyer in the National
       Courts Section of the U.S. Department of Justice and in private practice at a national law
       firm, where he served as national trial and appellate counsel to major product
       manufacturers defending complex personal injury and consumer fraud class actions. He
       received his law degree from New York University in 2002.
          Case 19-11292-JTD        Doc 1112-4      Filed 01/16/20    Page 2 of 2




4.   Tim Daileader – Tim Daileader, CFA is a partner at Drivetrain, LLC, an independent
     fiduciary and advisory firm. In this capacity, Mr. Daileader leads several post-bankruptcy
     liquidation and litigation trusteeships, including those of the Abengoa, SunEdison and
     Paragon litigation trusts. He has extensive experience in investment management and
     research, bankruptcy and corporate restructuring, including the formation of post-
     restructuring operating companies and the liquidation of post-bankruptcy estates. Mr.
     Daileader received a B.A. in Economics from Georgetown University where he was a
     George F. Baker Scholar, and he is a CFA charter holder.

5.   Daniel H. Golden – With more than 40 years of experience representing official and
     informal creditors’ committees in sophisticated restructurings, Danny Golden is widely
     regarded as a leading lawyer of the restructuring bar. Mr. Golden was a co-chair and
     founding member of the Global Financial Restructuring Practice at Akin Gump Strauss
     Hauer & Feld LLP, where he represented official creditors’ committees in some of the
     largest and most complex restructurings in U.S. history, including the bankruptcy cases
     of WorldCom, Inc. and Delta Airlines. He has routinely been recognized by publications
     and legal organizations as a leader in the bankruptcy and restructuring field. Effective
     December 31, 2019, Mr. Golden retired from the active practice of law.
